                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

Phala Cooper (R-89023),                  )
                                         )
                    Plaintiff,           )
                                         )             Case No. 1:21-CV-00307
             v.                          )
                                         )             Honorable Edmond E. Chang
Matthew Coghlan, et al.,                 )
                                         )
                    Defendants.          )

                                         ORDER

      Phala Cooper, an Illinois prisoner, brings this pro se civil rights action, 42
U.S.C. § 1983, challenging certain aspects of the state court criminal prosecution
against her. R. 1.

        The threshold issue is the filing-fee requirement. Cooper applied to proceed in
forma pauperis, but the application is denied because she could have afforded the
filing fee. The Prison Litigation Reform Act requires all prisoners to pay the full filing
fee, see 28 U.S.C. § 1915(b)(1), but permits a prisoner who is unable to prepay the fee
upfront to pay it over time through monthly deductions from her trust-fund account.
A prisoner seeking to proceed in forma pauperis must obtain a certificate from an
authorized official stating the amount of money on deposit in her account. She must
also “submit a certified copy of the trust fund account statement (or institutional
equivalent) for the prisoner for the 6-month period immediately preceding the filing
of the complaint or notice of appeal, obtained from the appropriate official of each
prison at which the prisoner is or was confined.” 28 U.S.C. § 1915(a)(2).

       Here, Cooper’s trust-fund statement shows that, right before filing this law-
suit, Cooper had $434.31 on hand in her account. See R. 7 at 4 (showing account bal-
ance of $434.31 on January 13, 2021.) On top of that, the statements show that, in
the six months leading up to this lawsuit’s filing, she received $2,344.99 in deposits
to her account (averaging $390.83 per month) and that she spent over $2,000 of these
                                             1
funds on commissary, personal service, postage, and disbursements to some other
person. Id. at 3–4.

        Because Cooper is a prisoner for whom the State provides the necessities of
life, that amount of funds does not qualify her for in forma pauperis status. See Lum-
bert v. Illinois Department of Corrections, 827 F.2d 257, 260 (7th Cir. 1987); see also
Maboneza v. Kincaid, 798 Fed. App’x 19, 21 (7th Cir. 2020) (non-precedential dispo-
sition) (“Courts have broad discretion in assessing the sufficiency of an applicant’s
evidence of poverty, especially when it comes to prisoners, who have fewer demands
on their income because prisons provide them with food, clothing, shelter, and medi-
cal care.”). If Cooper can explain how the funds were spend on living necessities (such
as medical co-payments, educational expenses, and so on), then she may file a re-
newed application and provide the explanation. But on the current record, she does
not qualify, and the motion is denied.

       Cooper must pre-pay the $402.00 filing fee if she wants to proceed with this
case. Payment should be sent to the Clerk of Court, United States District Court, 219
South Dearborn Street, Chicago, Illinois 60604, attn: Cashier’s Desk, 20th Floor, and
must clearly identify Cooper’s name and the case number assigned to this case. The
payment is due by July 6, 2021. Failure to meet the deadline will result in dismissal
of the case without prejudice.

       As a separate matter, Cooper failed to sign the complaint. R. 1. Federal Rule
of Civil Procedure 11(a) requires every pleading to be signed. So the complaint is dis-
missed without prejudice. Also, the complaint is not on the Court’s required form, see
N.D. Ill. L.R. 81.1, so any amended complaint should use that form. The Clerk’s Office
shall mail a blank complaint form to Cooper. The amended complaint is also due by
July 6, 2021, or else the case will be dismissed without prejudice. Defendant Clark’s
motion to dismiss is premature in light of the need to resolve the fee status, so the
motion is terminated without prejudice.




                                          2
       The tracking status hearing of June 4, 2021, is reset to July 16, 2021, at 8:30
a.m., but to track the case only (no appearance is required).

                                                    ENTERED:



                                                          s/Edmond E. Chang
                                                    Honorable Edmond E. Chang
                                                    United States District Judge

DATE: June 3, 2021




                                          3
